PER CURIAM.
This is an appeal from a denial of a petition for relief under Criminal Procedure Rule #1, F.S.A. ch. 924 Appendix.
The appellant originally pleaded not guilty and subsequently, when represented by counsel of his own choosing, changed this plea to guilty. Therefore, he was entitled to no relief. See: Sardinia v. State, Fla.App.1964, 162 So.2d 328; Anderson v. State, Fla.App. 1964, 164 So.2d 887.
The other two grounds of the petition are not sufficient for a collateral attack under Criminal Procedure Rule #1. See: Milton v. Cochran, Fla.1962, 147 So.2d 137; Wooten v. State, Fla.App.1964, 163 So.2d 305; Simpson v. State, Fla.App.1964, 164 So.2d 224; Jackson v. State, Fla.App. 1964, 166 So.2d 194, 195.
Affirmed.